210 S.E.2d 293 (1974)
24 N.C. App. 276
Carlyle BOOE
v.
Locksley S. HALL, M.D., et al.
No. 7421SC749.
Court of Appeals of North Carolina.
December 18, 1974.
*296 Drum & Liner by David V. Liner, Winston-Salem, for plaintiff appellant.
Hudson, Petree, Stockton, Stockton & Robinson by J. Robert Elster and Robert J. Lawing, Winston-Salem, for defendant appellees Hall and Crawley.
R. Lewis Alexander, Elkin, for defendant appellee Booe.
VAUGHN, Judge.
In determining whether a motion for summary judgment should be granted, "the court may consider pleadings, affidavits meeting the requirements of Rule 56(e), depositions, answers to interrogatories, admissions, oral testimony, and documentary materials; and the court may also consider facts which are subject to judicial notice and such presumptions as would be available upon trial." Singleton v. Stewart, 280 N.C. 460, 464, 186 S.E.2d 400, 403.
Dr. Hall and Dr. Crawley filed affidavits in support of their respective motions for summary judgment. Dr. Hall's affidavit reads:
"On or about March 14, 1972, Sheriff Charles T. Speer, known to me to be Sheriff of Yadkin County, brought Mr. Carlyle Booe to my office for the purpose of an examination to determine whether or not he was mentally ill or inebriate person and thus a proper subject for observation and treatment. I examined Mr. Carlyle Booe and talked with him at great length concerning his mental state for the past year.
I exercised my best medical judgment in signing an affidavit on a form supplied by the office of Superior Court of Yadkin County that Mr. Booe was a proper subject for observation and treatment."
Dr. Crawley's affidavit reads similarly:
"On or about March 14, 1972, I examined Mr. Carlyle Booe for the purpose of determining whether or not he was mentally ill or an inebriate person as alleged in the affidavit of Mr. Booe.
In the exercise of my best judgment I signed and acknowledged before a Notary Public an affidavit to the effect that Mr. Booe was a proper subject for observation and treatment. This affidavit was signed on a form supplied by the office of the Clerk of Superior Court of Yadkin County, North Carolina."
Other affidavits were filed in support of the doctors' motions for summary judgment. One by the Sheriff reads:
"Pursuant to the order of the Clerk of Superior Court of Yadkin County, I took Carlyle Booe to Lula Conrad Hoots Memorial Hospital for the purpose of having him examined by two medical doctors to determine whether he was a proper subject for examination and treatment for mental illness or inebriecy. I presented Carlyle Booe to Drs. Locksley S. Hall and Sam J. Crawley for examination by them. I was physically present when each doctor examined Carlyle Booe. Both doctors examined Carlyle Booe. I presented the doctors a standard North Carolina form, which was provided by the Clerk of Superior Court, which was an affidavit to procure admission for mental illness or inebriecy."
After defendants Hall and Crawley's motions for summary judgment and supporting affidavits were filed, plaintiff failed to come forward by affidavit or otherwise with any competent evidence tending to show the existence of a triable issue of material fact as to those defendants. The affidavits and other uncontradicted supporting documents disclose that, as a matter of law, plaintiff is not entitled to recover from Dr. Hall or Dr. Crawley under any theory he attempts to assert in his complaint. The judgment dismissing plaintiff's *297 action against defendants Hall and Crawley is affirmed.
Defendant Booe did not file a personal affidavit in support of her motion for summary judgment. We have carefully considered the pleadings and all other documents in the case. We hold that defendant Booe has failed to carry her burden of showing plaintiff's action against her to be baseless in fact and law. It was error to dismiss the action against defendant Booe.
As to defendants Hall and Crawley, affirmed.
As to defendant Booe, reversed and remanded.
CAMPBELL and BRITT, JJ., concur.